EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 12/08/09 Investors:Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD’S REPORTS GLOBAL COMPARABLE SALES INCREASE FOR NOVEMBER OAK BROOK, IL – McDonald’s Corporation announced today that global comparable salesincreased 0.7% in November.Performance by segment was as follows: · U.S.decreased 0.6% · Europe up 2.5% · Asia/Pacific, Middle East and Africadecreased 1.0% "Customers continue to find what they want at McDonald’s – menu variety, convenient locations and compelling value," said Chief Executive Officer Jim Skinner."We remain focused on growing market share with a disciplined pricing strategy to provide great tasting food at an affordable price." In November, U.S. comparable sales decreased slightly amidst the sluggish economy but remained among the best in the industry.McDonald’s combination of core, value and premium menu options continues to resonate with consumers and supported the month’s results.
